Citation Nr: 1117160	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-23 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for right foot bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, and great toe callus.

2.  Entitlement to an initial evaluation in excess of 10 percent for left foot bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease, and great toe callus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued a 10 percent evaluation for the right foot bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease and great toe callus, and granted service connection with a 10 percent evaluation for left foot bunion deformity with plantar prominence, fifth metatarsal head, hyperkeratosis lesion formation, plantar fasciitis, degenerative joint disease and great toe callus.  The Veteran disagreed with the evaluations and perfected his appeal regarding these issues.

In January 2011 the Veteran testified before the undersigned Acting VLJ via video teleconference from the San Antonio Veteran's Service Center.  A transcript has been incorporated into the record.  Following the hearing the Veteran submitted additional evidence with a signed waiver of RO review.

The issues of entitlement to service connection for diabetes mellitus and for hypertension have been raised by the record (See July 2007 Statement; October 2006 VA Form 21-4142), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In his testimony before the undersigned the Veteran stated that he received regular treatment from clinicians at the medical clinic on Laughlin AFB, Texas, which includes treatment from his service-connected bilateral feet disabilities.  The Veteran also stated that he had signed an authorization for the RO to obtain these treatment reports.  See Transcript, p. 5.

Upon a complete review of the claims file, the only medical records from Laughlin AFB, Texas, are lab reports dated January 2006.  In October 2009, the Veteran signed a statement requesting an increased evaluation for his bilateral feet disabilities, though these issues remained on appeal, and indicated that he received treatment at Laughlin AFB clinic, and that he would provide those records.  There was no signed VA Form 21-4142 for the service clinic on Laughlin AFB in the claims file, and to date, no such records have been received.

The claims file does contain a June 2006 summary of bilateral feet x-ray studies by Dr. Rosenberg; treatment records dated February 2006 to July 2006, from another private physician, Dr. H., who referred to the Veteran as a "VA patient;" and an August 2007 treatment report from Dr. T., whose clinic bears an address in Eagle Pass, Texas.  These private records correspond to the Veteran's testimony of his history of treatment as discussed in his hearing.  See Transcript, pp. 7-9.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a properly completed VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for his bilateral feet disability treatment records, from the service medical clinic (47th Medical Group) on Laughlin AFB, Texas, as discussed during his January 2011 hearing.  Document any attempts to obtain such records, to include any negative replies and so inform the Veteran.  Upon receipt of such release, VA must take all appropriate steps to obtain the identified relevant records.  In addition, the Veteran should be informed that he may submit the records himself directly to VA. 

2.  After any further development deemed necessary, readjudicate the issues on appeal in light of the additional evidence obtained.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



